DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on January 19, 2017. It is noted, however, that applicant has not filed a certified copy of the 102017200840.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/19 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 9, 10, 18, 19, 20 which include the LED arrangement, CCD camera arrangement and the sheath arrangement must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 1, 2, 3-10, 12-20 are objected to because of the following informalities:  
Re claim 1, in line 1, replace “Cable comprising” with “A cable comprising”.
Re claim 1, in line 4, replace “said insulation-monitoring” with “said optical insulation-monitoring”.
Re claim 1, in line 9, replace “the radial” with “a radial”.
Re claim 2, in line 3, replace “staggered fashion” with “a staggered fashion”.
Re claim 3, in line 1-4, replace “at least one coupling element at each end of at least one optical waveguide, said coupling elements being adapted to feed the optical measurement signal into at least one optical waveguide and to receive the optical measurement signal from the optical waveguide” with “at least one coupling element at each end of at least one optical waveguide of the plurality of optical waveguides, said at least one coupling element at each end the at least one optical waveguide and to receive the optical measurement signal from the at least one optical waveguide”.
Re claim 4, in line 1, replace “each of the coupling elements” with “the at least one coupling element at each end”.
Re claims 5-8, replace “the coupling elements” with “the at least one coupling element at each end” as there are multiple instances of this term in the claims. 
Re claim 8, in line 3, replace “the waveguides” with “the optical waveguides”.
Re claim 9, in line 3, replace “the area” with “an area”.
Re claim 10, in line 3, replace “the area” with “an area”.
Re claim 12, in line 1, replace “Cable comprising” with “A cable comprising”.
Re claim 12, in line 10, replace “staggered fashion” with “a staggered fashion”.
Re claim 12, in line 12, replace “the radial” with “a radial”
Re claim 13, in line 2, replace “said coupling elements” with “said at least one coupling element at each end”
Re claim 13, in line 3, replace “at least one optical waveguide” with “the at least one optical waveguide”.
Re claims 14-17, replace “the coupling elements” with “the at least one coupling element at each end” as there are multiple instances of this term in the claims.
Re claim 17, in line 3-4, replace “the waveguides” with “the optical waveguides”.
Re claim 18, in line 3, replace “the area” with “an area”.
Re claim 19, in line 3, replace “the area” with “an area”.
Re claim 20, replace “at least one insulation” with “the at least one insulation”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,-11, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation “said coupling elements of said first array being adapted to receive the measurement signals” in lines 6-7.  It is unclear whether the coupling elements of the first array are adapted to receive the measurement signals as the claim recites in lines 3-4 that the first array coupling elements are feeding the waveguides.  It appears that the second array coupling elements receive the measurement signals since the specification also states in para [00018] that the second array (not the first array) receives the measurement signals. For purpose of examination, examiner has interpreted that the coupling elements of said second array being adapted to receive the measurement signals. 
Regarding claim 11, the claim recites the limitation “said light emitting diode”.  However, there is a lack of antecedent basis for this limitation in the claim as claim 8, on which claim 11 depends,  does not disclose an LED.  It appears that claim 9 discloses the LED. Therefore, it is unclear whether claim 11 should depend upon claim 9 instead of claim 8.
Claims 9-11 are dependent on claim 8 and therefore inherit its deficiencies.
Regarding claim 17, the claim recites similar inconsistencies as those of claim 8 and is therefore also rejected under 35 USC 112(b) for the same reasons applied to that of claim 8. 
Claims 18-19 are dependent on claim 17 and therefore inherit its deficiencies. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102
Regarding claim 1, Morris discloses a cable comprising at least one conductor (Fig. 2; cable 205 comprising electrical wire [See Background] which includes a conductor) and at least one insulation (Fig. 2; cable 205 includes sheath 230. Alternatively, electrical wires of cables commonly include insulation layer for protection of the conducting wires)
said cable comprising further an optical insulation-monitoring device (Fig. 1-4; physical interface 115, also grommet embodiment 400 of Fig. 4 used to monitor chafing damage of cables which is related to a deterioration of the insulation), said insulation-monitoring device comprising a plurality of optical waveguides (Fig. 1-4; optical waveguides 120 , same as 
wherein the optical waveguides are integrated into a polymer substance (Fig. 1-4; waveguides 415 are embedded in grommet 400 which is a molded silicone or rubber) and the polymer substance is arranged in such a way that the radial outer surface of the cable is surrounded by the polymer substance in at least one longitudinal portion of the cable (Fig. 1-4; cable 205 routed through channel 412 which covers the outer surface of cable). 
	Morris does not explicitly disclose wherein the polymer substance is a polymer film. However, Chirgwin is in the field of monitoring cables and teaches an optical waveguide integrated into a polymer film (Fig. 1; Para [0022]; tape portion 102 made from plastic material with a width of 7.5mm and having optical fibers 104).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Chirgwin into Morris for the benefit of providing a compact sensor arrangement which takes up little space and can also be easily attached or removed. 
Regarding claim 2, Morris is silent wherein the optical waveguides are arranged in the polymer film in several layers, the optical waveguides of one layer being arranged in staggered fashion with respect to the optical waveguides of another layer.  However, Chirgwin teaches optical waveguides are arranged in several layers, the optical waveguides of one layer being arranged in staggered fashion with respect to the optical waveguides of another layer (Fig. 4; multiple layers of tape portions 102 with optical fibers 104 which are arranged in a staggered fashion).  It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 12, Morris discloses a cable comprising at least one conductor (Fig. 2; cable 205 comprising electrical wire [See Background] which includes a conductor) being surrounded by at least one insulation (Fig. 2; cable 205 includes sheath 230. Alternatively, electrical wires of cables commonly include insulation layer for protection of the conducting wires), said cable comprising further an optical insulation-monitoring device (Fig. 1-4; physical interface 115, also grommet embodiment 400 of Fig. 4 used to monitor chafing damage of cables which is related to a deterioration of the insulation), said insulation-monitoring device comprising a plurality of optical waveguides (Fig. 1-4; optical waveguides 120 , same as waveguides 415 as in Fig. 4) each having a light receiving end and a light emitting end (Fig. 1, 4; end 420 and end 425) and being adapted to transmit a respective optical measurement signal from said light receiving end to said light emitting end (Fig. 1; light received from emitter 105, enters waveguides 415 and exits to detector 125), wherein the optical waveguides are integrated into a polymer substance (Fig. 1-4; waveguides 415 are embedded in grommet 400 which is a molded silicone or rubber), and the polymer substance is arranged in such a way that the radial outer surface of the cable is surrounded by the polymer film in at least one longitudinal portion of the cable (Fig. 1-4; cable 205 routed through channel 412 which covers the outer surface of cable). 
Morris does not explicitly disclose wherein the polymer substance is a polymer film and wherein the optical waveguides are arranged in the polymer film in several layers, the optical waveguides of one layer being arranged in staggered fashion with respect to the optical 
Regarding claim 20, Morris as modified discloses the Cable according to claim 12.  Morris discloses comprising further a textile sheath, said sheath enclosing said at least one conductor being surrounded by at least one insulation and the polymer substance in an adjoining fashion (Fig. 2; sheath 230 outside of cable 205 and is in an adjoining fashion to the physical interface 115.  Note: claim does not state that the sheath is pulled over/ on top of the polymer film for protection, only that the sheath is enclosing the polymer in an adjoining fashion.  Therefore, a sheath which covers the inside of the polymer film and next to a polymer film is regarded as enclosing in an adjoining fashion).  Morris is silent in wherein the polymer substance is a polymer film.  However, Chirgwin is in the field of monitoring cables and teaches an optical waveguide integrated into a polymer film (Fig. 1; Para [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the .  
Claim 3, 5-7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 
 	Regarding claim 3, Morris is silent in comprising further at least one coupling element at each end of at least one optical waveguide, said coupling elements being adapted to feed the optical measurement signal into at least one optical waveguide and to receive the optical measurement signal from the optical waveguide. However, Weaver teaches at least one coupling element at each end of at least one optical waveguide (Fig. 1; mux/ demux 28), said coupling elements being adapted to feed the optical measurement signal into at least one optical waveguide and to receive the optical measurement signal from the optical waveguide (Fig. 1; mux/ demux sends and receives signal through waveguides 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modified for the benefit of providing coupling elements which may couple multiple optical measurement systems together so that connection and disconnection of the multiple measurement systems can be easily and readily performed. 
 Regarding claim 5, Morris in view of Chirgwin in view of in view of Weaver discloses all the limitations of claim 3.  Morris is silent in wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides. Weaver teaches wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides (See Fig. 1; waveguides portion 3, coupled to mux 28 is perpendicular to a portion 
Regarding claim 6, Morris in view of Weaver discloses all the limitations of claim 3.  Morris is silent wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides. Weaver teaches wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides (Fig. 1; as shown, mux 28 is integrated with the polymer substance).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modified for the benefit of providing an integrated body for easy removal or attachment to the cable.
Regarding claim 7, Morris as modified discloses the cable according to claim 3. Morris as modified is silent wherein the coupling elements are combined to form at least one array.  Weaver teaches wherein the coupling elements are combined to form at least one array (Fig. 1; mux/demux 28 are arranged in a linear fashion).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris for the benefit of arranging the coupling elements in a desired fashion in order to provide a simplistic and orderly design method so that defects/ failures can be mitigated quickly.  
Regarding claim 13, Morris as modified is silent in comprising further at least one coupling element at each end of at least one optical waveguide, said coupling elements being adapted to feed the optical measurement signal into at least one optical waveguide and to receive 
Regarding claim 14, Morris as modified is silent wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides. Weaver teaches wherein the coupling elements are adapted to redirect the optical measurement signals perpendicularly to their direction of propagation in the optical waveguides (See Fig. 1; waveguides portion 3, coupled to mux 28 is perpendicular to a portion of waveguide 24). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modified for the purpose of having signal sources in a number of directions in order to accommodate the waveguides in the event that space is unavailable adjacent to the waveguides to transmit the light. 
 Regarding claim 15, Morris as modified is silent wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides. Weaver teaches wherein the coupling elements are formed as integral part of the polymer film comprising the optical waveguides (Fig. 1; as shown, mux 28 is integrated with the polymer substance).  It 
Regarding claim 16, Morris as modified is silent wherein the coupling elements are combined to form at least one array. Weaver teaches wherein the coupling elements are combined to form at least one array (Fig. 1; mux/demux 28 are arranged in a linear fashion).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Weaver into Morris as modified for the benefit of arranging the coupling elements in a desired fashion in order to provide a simplistic and orderly design method so that defects/ failures can be mitigated quickly.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Sarkozi et al., US 7142291 
Regarding claim 4, Morris as modified discloses the cable according to claim 3.  Weaver teaches wherein each of the coupling elements contains at least one region being located on the polymer film (Fig. 1; mux/demux 28 is in a region of the polymer). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Waver into Morris for the benefit of providing a connection/ disconnection between the light source and the optical waveguides in an efficient manner. Morris as modified is silent in said region comprising a first polymer and a second polymer, the first and second polymers each having different refractive indices.  However, Sarkozi teaches wherein a region comprises a first polymer and a second polymer, the first and second polymers each having . 

Claim 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 
Regarding claim 8, Morris as modified discloses the cable according to claim 7.  Morris is silent in wherein the coupling elements of a first array are arranged at a first end of the polymer film, said coupling elements of said first array being adapted to feed the measurement signals to the waveguides and the coupling elements of a second array being arranged at a second end of the polymer film, said coupling elements of said second array being adapted to receive the measurement signals. However, Beinhocker teaches coupling elements of a first array are arranged at a first end of a polymer film (Fig. 3a; link 308 with connections and jumper links 304 on one end being a first array), said coupling elements of said first array being adapted to feed the measurement signals to the waveguides (Fig. 3a; jumper links are capable of feeding optical signal to signal path 108) and the coupling elements of a second array being arranged at a second end of the polymer film (Fig. 3a; link 308 with connections on opposite side forming an array), said coupling elements of said second array being adapted to receive the measurement signals (Fig. 3a; jumper link connections of 308 are capable of receiving signals from the path 108). It 
Regarding claim 17, Morris as modified is silent wherein the coupling elements of a first array are arranged at a first end of the polymer film, said coupling elements of said first array being adapted to feed the measurement signals to the waveguides and the coupling elements of a second array being arranged at a second end of the polymer film, said coupling elements of said second array being adapted to receive the measurement signals. However, Beinhocker teaches coupling elements of a first array are arranged at a first end of a polymer film (Fig. 3a; link 308 with connections and jumper links 304 on one end being a first array), said coupling elements of said first array being adapted to feed the measurement signals to the waveguides (Fig. 3a; jumper links are capable of feeding optical signal to signal path 108) and the coupling elements of a second array being arranged at a second end of the polymer film (Fig. 3a; link 308 with connections on opposite side forming an array), said coupling elements of said second array being adapted to receive the measurement signals (Fig. 3a; jumper link connections of 308 are capable of receiving signals from the path 108). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Beinhocker into Morris for the purpose of providing an efficient arrangement design for the optical sensing system so that abnormalities in the waveguides and/or cable can be mitigated with ease by a technician quickly.    
Claim 9, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 in view of Evans, US 20050244116 
Regarding claim 9, Morris as modified discloses all the limitations of claim 8.  Morris is silent in comprising further at least one light emitting diode being adapted to emit the measurement signals, said light emitting diode being arranged in the area of the first array. Evans is in the field of detecting damage in a cable by using an optical waveguide and teaches at least one light emitting diode being adapted to emit the measurement signals, said light emitting diode being arranged in an area of a first end (Fig. 1; Tamper-Sensor fiber 12 with light source 18 which can be an LED as stated in para [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Evans into Morris for the benefit of providing a simple illumination source capable of transmitting light efficiently without requiring high power source. 
Regarding claim 11, Morris as modified is silent wherein said light emitting diode is designed to supply light of a uniform wavelength to the optical waveguides. Evans teaches wherein said light emitting diode is designed to supply light of a uniform wavelength to the optical waveguides (Para [0016]; light source may provide illumination with one wavelength).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Evans into Morris for the benefit of providing a simple illumination source capable of transmitting light efficiently without requiring high power source.
Regarding claim 18, Morris as modified discloses the cable according to claim 17.  Morris as modified is silent in comprising further at least one light emitting diode being adapted to emit the measurement signals, said light emitting diode being arranged in the area of the first . 

Claim 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 9,297,708 in view of Chirgwin et al., US 20130335102 in view of Weaver, US 20050184738 in view of Beinhocker, US 20130187630 in view of Klein et al., US 20150009320 
 	Regarding claim 10, Morris as modified discloses the cable according to claim 8.  Morris is silent in comprising further at least one charge coupled device camera, said charge coupled device camera being arranged in the area of the second array.  However, Klein is in the field of inspecting optical waveguides and teaches further at least one charge coupled device camera, said charge coupled device camera being arranged in the area of the optical waveguide to inspect the waveguide (Para [0072]; CCD image sensors used to detect light).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Klein into Morris as modified for the benefit of providing a higher quality image of the light through the waveguide and coupling element representing the condition of the cable (Para [0072]).
 	Regarding claim 19, Morris as modified is silent comprising further at least one charge coupled device camera, said charge coupled device camera being arranged in the area of the .

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao et al., US 20030206111 discloses a monitoring system for wiring defects. 
Godfrey, US 20180180658 discloses a fiber optic sensing system for detecting defects in power cables.
Wenger, US 20150122542 discloses a communication cable with an optical unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868